Case 1:18-cr-00037-PGG Document 167 Filed 11/10/20 Page 1 of 1
                         Case 1:18-cr-00037-PGG Document 165 Filed 10/28/20 Page 1 of 1




                                                 MEMO ENDORSED:
                                                 The Application is granted. Ms. Florio is directed
                                                 to file her declaration by November 12, 2020. The
                                                 Government is directed to file its response by
                                                 December 12, 2020.




                                                                                          Dated: November 10, 2020
